Name: Commission Regulation (EEC) No 725/91 of 25 March 1991 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 78/20 Official Journal of the European Communities 26. 3 . 91 COMMISSION REGULATION (EEC) No 725/91 of 25 March 1991 fixing the export refunds on cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, feedingstuffs are being fixed, only certain products used in the manufacture of compound feedingstuffs for which a refund may be fixed should be taken into account ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 1913/69 of 29 September 1969 on the granting and the advance fixing of the export refund on cereal-based compound feedingstuffs (6), as last amended by Regulation (EEC) No 1349/87 Q, provides that calculation of the export refund must be based on the averages of the refunds granted and the levies calculated on the most commonly used basic cereals, adjusted on the basis of the threshold price in force during the current month ; whereas that calculation must also take account of the cereal products content ; whereas, therefore, in the interest of simplification, compound feedingstuffs should be placed in categories and the refund for each category should be fixed on the basis of the quantity of cereal products content for the category concerned ; whereas, furthermore, the amount of the refund must also take into account the possibilities and conditions for the sale of those products on the world market, the need to avoid disturbances on the Commu ­ nity market and the economic aspect of the export ; Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas, however, in fixing the rate of refund it would seem advisable to base it at this time on the difference in the cost of raw inputs widely used in compound feeding ­ stuffs as between the Community and world markets, allo ­ wing more accurate account to be taken of the commer- . cial conditions under which such products are exported ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken of the exis ­ ting situation and the future trend with regard to prices and availabilities of cereals on the Community market on the one hand and prices for cereals and cereal products on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on the cereal markets ; Whereas it follows from applying these detailed rules to the present situation on the market in cereal-based compound feedingstuffs that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; Whereas Article 7 ( 1 ) of Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (4), as last amended by Regulation (EEC) No 944/87 (*), provides that, when export refunds on cereal-based compound Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for compound feedingstuffs according to composition and destination ; whereas, for purposes of varying the refund, the destination zones laid down in Annex II to Commission Regulation (EEC) No 1124/77 of 27 May 1977 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice (8), as last amended by Regulation (EEC) No 3049/89 (9), should be used ; (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (6) OJ No L 246, 30 . 9 . 1969, p. 11 . O OJ No L 127, 16 . 5 . 1987, p. 14. (8) OJ No L 134, 28 . 5 . 1977, p. 53 . O OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 281 , 1 . 11 . 1975, p. 60 . 0 OJ No L 90, 2. 4. 1987, p. 2. 0 OJ No L 292, 11 . 10 . 1989, p . 10 . 26 . 3 . 91 Official Journal of the European Communities No L 78/21 Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 2205/90 0,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (!) OJ No L 164, 24. 6. 1985, p . 1 . 0 OJ No L 201 , 31 . 7. 1990, p . 9 . No L 78/22 Official Journal of the European Communities 26 . 3 . 91 ANNEX to the Commission Regulation of 25 March 1991 fixing the export refunds on cereal-based compound feedingstuffs (ECU/ tonne) Product code Destination (') Amount of refund 2309 10 11 050 2309 10 11 110 01 6,32 \ 09  2309 10 11 190 01 5,45 09  2309 10 11 210 01 12,65 09  2309 10 11 290 01 10,89 09  2309 10 11 310 01 25,30 \ 09  2309 10 11 390 01 21,78 \ 09  2309 10 11 900   2309 10 13 050   2309 10 13 110 01 6,32 09  2309 10 13 190 01 5,45 09  2309 10 13 210 01 12,65 \ 09  2309 10 13 290 01 10,89 09  2309 10 13 310 01 25,30 09  2309 10 13 390 01 21,78 09  2309 10 13 900   2309 10 31 050   2309 10 31 110 01 6,32 09  2309 10 31 190 01 5,45 09  2309 10 31 210 01 12,65 09  2309 10 31 290 01 10,89 09  2309 10 31 310 01 25,30 09  2309 10 31 390 01 21,78 09  2309 10 31 410 01 37,94 09  2309 10 31 490 01 32,67 09  2309 10 31 510 01 50,59 09  26. 3 . 91 Official Journal of the European Communities No L 78 /23 (ECU7 tonne) Product code Destination (') Amount of refund 2309 10 31 590 01 43,56 09  2309 10 31 610 01 65,24 09  2309 10 31 690 01 54,45 \ 09  2309 10 31 900   2309 10 33 050   2309 10 33 110 0J 6,32 09  2309 10 33 190 01 5,45 09  2309 10 33 210 01 12,65 09  2309 10 33 290 01 10,89 \ 09  2309 10 33 310 01 25,30 09  2309 10 33 390 01 21,78 09  2309 10 33 410 01 37,94 09  2309 10 33 490 01 32,67 09  2309 10 33 510 01 50,59 09  2309 10 33 590 01 43,56 09  2309 10 33 610 01 63,24 09  2309 10 33 690 01 54,45 09  2309 10 33 900   2309 10 51 050   2309 10 51 110 01 6,32 09  2309 10 51 190 01 5,45 09  2309 10 51 210 01 12,65 l 09  2309 10 51 290 01 10,89 09  2309 10 51 310 01 25,30 09  2309 10 51 390 01 21,78 09  2309 10 51 410 01 37,94 09  2309 10 51 490 01 32,67 09  2309 10 51 510 01 50,59 09  2309 10 51 590 01 43,56 09  2309 10 51 610 01 63,24 09  No L 78/24 Official Journal of the European Communities 26. 3 . 91 (ECU/ tonne) Product code Destination (') Amount of refund 2309 10 51 690 01 54,45 l 09  2309 10 51 710 01 75,89 09  2309 10 51 790 01 65,34 l 09  2309 10 51 810 01 82,79 09  2309 10 51 890 01 71,28 09  2309 10 51 900   2309 10 53 050   2309 10 53 110 01 6,32 09  2309 10 53 190 01 5,45 09  2309 10 53210 01 12,65 09  2309 10 53 290 01 10,89 09  2309 10 53 310 01 25,30 09  2309 10 53 390 01 21,78 09  2309 10 53 410 01 37,94 09  2309 10 53 490 01 32,67 09  2309 10 53 510 01 50,59 09  2309 10 53 590 01 43,56 09  2309 10 53610 01 63,24 09  2309 10 53 690 01 54,45 09  2309 10 53710 01 75,89 09  2309 10 53 790 01 65,34 09  2309 10 53 810 01 82,79 . 09  2309 10 53 890 01 71,28 09  2309 10 53 900   2309 90 31 050   2309 90 31 110 01 6,32 09  26. 3 . 91 Official Journal of the European Communities No L 78/25 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 31 190 01 5,45 l 09  2309 90 31 210 01 12,65 l 09  2309 90 31 290 01 10,89 09  2309 90 31 310 01 25,30 l 09  2309 90 31 390 01 21,78 I 09  2309 90 31 900   2309 90 33 050   2309 90 33 110 01 6,32 I 09  2309 90 33 190 01 5,45 09  2309 90 33 210 01 12,65 09  2309 90 33 290 01 10,89 I 09  2309 90 33 310 01 25,30 I 09  2309 90 33 390 01 21,78 09  2309 90 33 900  '  2309 90 41 050   2309 90 41 110 01 6,32 \ 09  2309 90 41 190 01 5,45 I 09  2309 90 41 210 01 12,65 09 .  2309 90 41 290 01 10,89 I 09  2309 90 41 310 01 25,30 09  2309 90 41 390 01 21,78 l 09  2309 90 41 410 01 37,94 09  2309 90 41 490 01 32,67 09  2309 90 41 510 01 50,59 09  2309 90 41 590 01 43,56 09  2309 90 41 610 01 63,24 l 09  2309 90 41 690 01 54,45 l 09  2309 90 41 900   2309 90 43 050   2309 90 43 110 01 6,32 l 09  2309 90 43 190 01 5,45 09  No L 78/26 Official Journal of the European Communities 26 . 3 . 91 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 43 210 01 12,65 l 09  2309 90 43 290 01 10,89 09  2309 90 43 310 01 25,30 09  2309 90 43 390 01 21,78 09  2309 90 43 410 01 37,94 l 09  2309 90 43 490 01 32,67 I 09 2309 90 43 510 01 50,59 \ 09  2309 90 43 590 01 43,56 I 09  2309 90 43 610 01 63,24 09  2309 90 43 690 01 54,45 I 09  2309 90 43 900   2309 90 51 050   2309 90 51 110 01 6,32 09  2309 90 51 190 01 5,45 \ 09  2309 90 51 210 01 12,65 09  2309 90 51 290 01 10,89 l 09  2309 90 51 310 01 . 25,30 09  2309 90 51 390 01 21,78 09  2309 90 51 410 01 37,94 l 09  2309 90 51 490 01 32,67 09  230990 51 510 01 50,59 09  2309 90 51 590 01 43,56 09  2309 90 51 610 01 63,24 I 09  2309 90 51 690 01 54,45 l 09  2309 90 51 710 01 75,89 l 09  2309 90 51 790 01 65,34 I 09  2309 90 51 810 01 82,79 l 09  26 . 3 . 91 Official Journal of the European Communities No L 78/27 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 51 890 01 71,28 \ 09  2309 90 51 900   2309 90 53 050   2309 90 53 110 01 6,32 09  2309 90 53 190 01 5,45 09  2309 90 53 210 01 12,65 09 .  2309 90 53 290 01 10,89 09  2309 90 53 310 01 25,30 l 09  2309 90 53 390 01 21,78 09  2309 90 53 410 01 37,94 09  2309 90 53 490 01 32,67 09  2309 90 53 510 01 50,59 09  2309 90 53 590 01 43,56 09  2309 90 53 610 01 63,24 l 09  2309 90 53 690 01 54,45 09  2309 90 53 710 01 75,89 09  2309 90 53 790 01 65,34 09  2309 90 53 810 01 82,79 09  2309 90 53 890 01 71,28 l 09  2309 90 53 900   (') The destinations are as follows : 01 Zones A, B, C, D and E as specified in Annex II to Regulation (EEC) No 1124/77 and Greenland, 09 Other destinations. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).